DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/2/2021 have been fully considered but they are not persuasive.
Applicant alleges that prior art Nagaraj et al. (Pub. No. US 2007/0236578 A1; hereafter Nagaraj) does not suggest or render obvious the newly added claim limitations of "an image cutting-out section configured to cut out an effective pixel region of the image based on the determined cutout region, wherein a set of reduced pixel signals of the reduced pixel signals corresponds to the effective pixel region, and the memory section is further configured to store the set of reduced pixel signals after the cutout of the effective pixel region ... execute an image process for the effective pixel region based on the read out of the stored set of reduced pixel signals" (see Applicant’s remarks page 10). However, Applicant does not provide any rationale or specifically point out why Nagaraj does not disclose or render obvious such a feature.
Nagaraj discloses that, based on determined cutout region (the correction region determined via the analysis of the macroblocks), “The "image stabilization" command instructs DSP 76 to encode only a subset of the frame, i.e., a region R. This may allow a scalable interface for implementing the electronic image stabilization techniques of this disclosure” (see Nagaraj paragraph [0073]). This teaches the image cutting out section called for in the newly amended claims. Furthermore, Nagaraj discloses wherein a set of reduced pixel signals of the reduced pixel signals corresponds to the effective pixel region (see Nagaraj Fig. 6, pixels in the cutout region can be construed as a set of reduced pixel signals corresponding to the effective pixel region), and the memory section is further configured to store the 
Applicant has not pointed out what features are not found or suggested by Nagaraj, and the claim limitations are met as shown, above. Applicant’s arguments that Nagaraj does not disclose or suggest the newly added claim limitations are therefore unpersuasive, and the rejections made in view of Nagaraj are therefore maintained.
The remainder of Applicant’s arguments rest on the perceived deficiency of Nagaraj, and are therefore similarly unpersuasive.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 8, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraj et al. (Pub. No. US 2007/0236578 A1; hereafter Nagaraj).
Regarding claim 1, Nagaraj discloses an image processing apparatus, comprising: a memory section (see Nagaraj Fig. 1, item 8) a preprocessing section configured to generate reduced pixel signals from a plurality of pixel signals (see Nagaraj Figs. 1, 4 and 6, step 32 and items 18 and 52. See also 
Nagaraj does not specifically disclose that a rate of transmission of the reduced pixel signals to the memory section is faster than a rate of the read out of the reduced pixel signals.
Nagaraj does disclose that it is concerned with image latency, as Nagaraj states “When video capture apparatus 12 is integrated with video processing apparatus 4, the image sensors may be coupled directly to video processing unit 6 to avoid latency in the image processing of viewfinder images, i.e., images presented to a user substantially in real time via a relatively small format, low resolution display.” See Nagaraj paragraph [0033].). Nagaraj also discloses that “Device 2 may include a display 21 that displays a real-time sequence of viewfinder images sampled by image capture apparatus 12 to simulate real-time video… as such small images are captured, they may be loaded directly into front-end processing unit 18 line-by-line” (see Nagaraj paragraph [0036]). It is clear from this disclosure that time minimization of the processing is of importance to Nagaraj in order to have as close to real-time processing and display of the images to the user. In order to ensure that there is no lag time between processing and display, the rate at which the image is written into memory must be faster than the rate at which the processor processes and displays the data read out from memory. Otherwise the processor would finish processing the data before there are new data available for processing, leading to a noticeable delay.
Since Nagaraj is clearly concerned about latency and time lag of the displayed image, one having ordinary skill in the art would recognize that the write speed would have to be greater than or equal to the read speed in order to ensure that there is no noticeable latency delay in the processed image, and the ordinary workman would therefore have motivation to ensure that the speeds are appropriately timed so as to minimize latency, as suggested by Nagaraj.


 	Regarding claim 2, Nagaraj discloses the image processing apparatus according to claim 1, wherein the region determining section statistically is further configured to calculate the motion information of the imaging element, based on information on the reduced pixel signals, and the stored reduced pixel signals are associated with a plurality of frames (see Nagaraj Fig. 4, steps 30-40).

 	Regarding claim 4, Nagaraj discloses the image processing apparatus according to claim 1, further comprising a sensor configured to detect the motion information of the imaging element (see Nagaraj Fig. 2, item 26).

 	Regarding claim 8, Nagaraj as modified discloses the image processing apparatus according to claim 1, wherein the image process is at least one of an automatic white balance process, automatic exposure process, distortion correction process, defect correction process, noise reduction process, or high dynamic range synthesis process (see Nagaraj paragraph [0028] “Front-end processing unit 18 may perform front-end operations such as filtering, demosaicing, lens rolloff correction, scaling, color correction, color conversion, noise reduction filtering, spatial filtering, and other operations, in addition to video image stabilization.”).


Nagaraj does not specifically disclose that a rate of transmission of the reduced pixel signals to the memory section is faster than a rate of the read out of the reduced pixel signals.
Nagaraj does disclose that it is concerned with image latency, as Nagaraj states “When video capture apparatus 12 is integrated with video processing apparatus 4, the image sensors may be coupled directly to video processing unit 6 to avoid latency in the image processing of viewfinder images, i.e., images presented to a user substantially in real time via a relatively small format, low resolution display.” See Nagaraj paragraph [0033].). Nagaraj also discloses that “Device 2 may include a display 21 that displays a real-time sequence of viewfinder images sampled by image capture apparatus 12 to simulate real-time video… as such small images are captured, they may be loaded directly into front-end processing unit 18 line-by-line” (see Nagaraj paragraph [0036]). It is clear from this disclosure that time minimization of the processing is of importance to Nagaraj in order to have as close to real-time processing and display of the images to the user. In order to ensure that there is no lag time between processing and display, the rate at which the image is written into memory must be faster than the rate at which the processor processes and displays the data read out from memory. Otherwise the processor would finish processing the data before there are new data available for processing, leading to a noticeable delay.
Since Nagaraj is clearly concerned about latency and time lag of the displayed image, one having ordinary skill in the art would recognize that the write speed would have to be greater than or equal to 
Furthermore, there are only a finite possible number of relationships between the read and write speeds of the memory. Either the rate of transmission of the reduced pixel signals to the memory is larger than the read out rate, the transmission rate is the same as the read out rate, or the transmission rate is smaller than the read out rate. It has been held that selecting from “a finite number of identified, predictable solutions, with a reasonable expectation of success” is well within the purview of the ordinary workman in the art (see MPEP 2143(I)(E)).

Regarding claim 13, Nagaraj discloses a non-transitory computer readable medium having stored thereon, computer executable instructions which, when executed by a computer, cause the computer to execute operations, the operations comprising: generating reduced pixel signals from a plurality of pixel signals (see Nagaraj Figs. 1, 4 and 6, step 32 and items 18 and 52. See also Nagaraj paragraph [0064] “front-end processing unit 18 need not use each and every macroblock of the frame to determine the global motion vector for the frame. Instead, analysis of a subset of the macroblocks may yield an appropriate global motion vector for the frame.” Such a subset of the total frame can be construed as a “reduced pixel signal.”), wherein the plurality of pixel signals corresponds to an image output from an imaging element (see Nagaraj Fig. 5, items 46 and 48); transmitting the reduced pixel signals to a memory section; storing the transmitted reduced pixel signals in the memory section (see Nagaraj paragraph [0044] “Motion estimation module 24 determines a motion vector for each macroblock in the current frame to represent the displacement of that macroblock from its position in the previous frame.” In order to compare the current frame macroblock with a previous frame macroblock, the previous frame macroblocks must be stored in some sort of memory, either in 
Nagaraj does not specifically disclose that a rate of transmission of the reduced pixel signals to the memory section is faster than a rate of the reading out of the stored set of reduced pixel signals.
As discussed in the Response to Arguments, above, Nagaraj does disclose that it is concerned with image latency, as Nagaraj states “When video capture apparatus 12 is integrated with video processing apparatus 4, the image sensors may be coupled directly to video processing unit 6 to avoid latency in the image processing of viewfinder images, i.e., images presented to a user substantially in real time via a relatively small format, low resolution display.” See Nagaraj paragraph [0033].). Nagaraj also discloses that “Device 2 may include a display 21 that displays a real-time sequence of viewfinder images sampled by image capture apparatus 12 to simulate real-time video… as such small images are captured, they may be loaded directly into front-end processing unit 18 line-by-line” (see Nagaraj paragraph [0036]). It is clear from this disclosure that time minimization of the processing is of 
Since Nagaraj is clearly concerned about latency and time lag of the displayed image, one having ordinary skill in the art would recognize that the write speed would have to be greater than or equal to the read speed in order to ensure that there is no noticeable latency delay in the processed image, and the ordinary workman would therefore have motivation to ensure that the speeds are appropriately timed so as to minimize latency, as suggested by Nagaraj.
Furthermore, there are only a finite possible number of relationships between the read and write speeds of the memory. Either the rate of transmission of the reduced pixel signals to the memory is larger than the read out rate, the transmission rate is the same as the read out rate, or the transmission rate is smaller than the read out rate. It has been held that selecting from “a finite number of identified, predictable solutions, with a reasonable expectation of success” is well within the purview of the ordinary workman in the art (see MPEP 2143(I)(E)).

 Regarding claim 14, Nagaraj discloses an electronic device, comprising: an image processing apparatus (see Nagaraj Fig. 1, item 2) that comprises: a memory section (see Nagaraj Fig. 1, item 8) a preprocessing section configured to; generate reduced pixel signals from a plurality of pixel signals (see Nagaraj Figs. 1, 4 and 6, step 32 and items 18 and 52. See also Nagaraj paragraph [0064] “front-end processing unit 18 need not use each and every macroblock of the frame to determine the global motion vector for the frame. Instead, analysis of a subset of the macroblocks may yield an appropriate global motion vector for the frame.” Such a subset of the total frame can be construed as a “reduced 
Nagaraj does not specifically disclose that a rate of transmission of the reduced pixel signals to the memory section is faster than a rate of the read out of the stored set of reduced pixel signals.

Since Nagaraj is clearly concerned about latency and time lag of the displayed image, one having ordinary skill in the art would recognize that the write speed would have to be greater than or equal to the read speed in order to ensure that there is no noticeable latency delay in the processed image, and the ordinary workman would therefore have motivation to ensure that the speeds are appropriately timed so as to minimize latency, as suggested by Nagaraj.
Furthermore, there are only a finite possible number of relationships between the read and write speeds of the memory. Either the rate of transmission of the reduced pixel signals to the memory is larger than the read out rate, the transmission rate is the same as the read out rate, or the transmission rate is smaller than the read out rate. It has been held that selecting from “a finite number .

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraj in view of Kawahara (Pub. No. US 2006/0132612; hereafter Kawahara).
Regarding claims 4 and 5, Nagaraj discloses the image processing apparatus according to claim 1, but does not disclose further comprising a sensor configured to detect the motion information of the imaging element, wherein the region determining section is further configured to determine the cutout region based on sensing data output from an external sensor.
Kawahara discloses an image processing apparatus with a sensor configured to detect the motion information of the imaging element (see Kawahara Fig. 1, item 208), wherein the region determining section is further configured to determine the cutout region based on sensing data output from an external sensor (see Kawahara Figs. 1 and 5, items 208, 502 and 503, the portion of the reference window 500 that is used for the current image is adjusted based on the sensor motion vector of the external sensor 208).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a motion sensing unit like that of Kawahara in the device of Nagaraj in order to provide shake correction even during charge accumulation during the exposure period, which is not possible using only image based motion detection like in Nagaraj (see Kawahara paragraph [0013]).

Regarding claim 6 Nagaraj discloses the image processing apparatus according to claim 2, but does not disclose that the region determining section is further configured to determine the cutout region based on a synchronization of a first a time point of the generation of the reduced pixel signals and a second time point of the calculation of the motion information.

It would have been obvious to synchronize the shake correction region with the shake correction data associated with it, as taught by Kawahara, in order to ensure that the proper correction adjustments are being applied to the regions for which the correction vectors have been calculated.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraj in view of Ota (Pub. No. US 2016/0014359 A1; hereafter Ota).
 	Regarding claims 9 and 11, Nagaraj discloses the image processing apparatus according to claim 1, but does not disclose that the apparatus comprises: three stacked semiconductor substrates including a first semiconductor substrate, a second semiconductor substrate, and a third semiconductor substrate, wherein, the first semiconductor substrate includes the imaging, the second semiconductor substrate includes the memory section, and the third semiconductor substrate includes the image cutting-out section, the region determining section, and the post processing section, wherein the third semiconductor substrate is disposed between the first semiconductor substrate and the second semiconductor substrate.
	Ota discloses three stacked semiconductor substrates including a first semiconductor substrate, a second semiconductor substrate, and a third semiconductor substrate, wherein, on the first semiconductor substrate, at least the imaging element is formed (see Ota Fig. 1, item 113), on the second semiconductor substrate, at least the memory section is formed (see Ota Fig. 1, item 112), and on the third semiconductor substrate, at least the region determining section and the image processing section are formed (see Ota Fig. 1, item 111), wherein the third semiconductor substrate is disposed 
	It would have been obvious to one having ordinary skill in the art to form the image sensor, image processor, and memory as three stacked substrates as taught by Ota which “allows arranging the interconnections without an increase in size of each chip in the planar direction” (see Ota paragraph [0054]).
 	Regarding claim 10, Nagaraj as modified discloses the image processing apparatus according to claim 9, but does not discloses that the second semiconductor substrate is disposed between the first semiconductor substrate and the third semiconductor substrate.
However, it would have been obvious to one having ordinary skill in the art to place the second substrate in the middle, as there are maximally six, and substantially only two viable orders of the stacked substrates. There are, combinatorically, six ways of arranging three items, however light needs to be able to hit the imaging substrate 113, therefore it must go on one end of the substrates. This leaves effectively two arrangements, one in which the processor substrate is in the middle, as shown in Fig. 1 of Ota, and one in which the memory substrate is in the middle. Merely selecting from one possibility of a “finite number of identified, predictable solutions, with a reasonable expectation of success” would be obvious to the ordinary workman in the art (see MPEP 2143(E)).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        4/1/2021